﻿On behalf of the Ethiopian delegation and on my own behalf, Sir, I should like to congratulate you on your unanimous election as President of the thirty-ninth session of the General Assembly. Your election is not only a recognition of your personal qualities as a seasoned diplomat, but also a fitting tribute to the positive role your country, Zambia, and your distinguished Head of State, President Kenneth Kaunda, play in international affairs. While wishing you every success in the discharge of your weighty responsibilities, I should like to assure you of the full co-operation of the Ethiopian delegation in your endeavours.
141.	I should like also to take this opportunity to express Ethiopia's appreciation of the wise and effective leadership provided by your distinguished predecessor, Mr. Jorge Illueca, President of Panama.
142.	We also welcome Brunei Darussalam into this family of nations.
143.	The quest for peace, progress and justice has been the most constant factor in human history. Neither the stage of development attained by societies nor their cultural idiosyncrasies could permanently alter this immutable yearning which springs from the very depths of man's conscience. Indeed, this nobility of spirit still continues to animate the thoughts and actions of the great majority of mankind.
144.	Yet history has never been one-dimensional. The pursuit of the lofty objectives of peace, progress and justice by the preponderant majority of the peoples of the world has throughout history been opposed by a minority which single-mindedly pursues the policy of domination, oppression and plunder. This minority considers aggression, intervention and war as legitimate instruments to realize its obnoxious policy. Indeed, the history of the world has been and continues to be, in large measure, a reflection of the struggle between these two opposing forces.
145.	The victory over fascism and militarism in 1945 stands as a brilliant landmark in this continuing process of the struggle between good and evil. The founding of the United Nations in the same year symbolizes not only the unity of purpose, which was unmistakably manifested through the joint efforts of mankind against fascism and militarism, but also the universality of the hopes and aspirations of peoples throughout the world for peace, progress and justice.
146.	It is this universality of man's cherished values that we have committed ourselves to protect and promote when, in the Preamble of the Charter of the United Nations, "We the peoples of the United Nations" unequivocally expressed our determination to put an end to war, to preserve the dignity of the human person, to maintain justice and to promote social progress. The United Nations has thus become the repository of the nobler instincts of mankind and the sole representative of its collective conscience.
147.	In this connection, and on the eve of the fortieth anniversary of the United Nations, therefore, I feel duty-bound to affirm once again Ethiopia's unswerving commitment to the purposes and principles of the Charter and to the goal of further strengthening the United Nations as the only universal forum for the harmonization of the actions of nations in the attainment of the fundamental objectives of peace, progress and justice.
148.	In reviewing the current international situation, we find that the world of 1984 for the most part is still confronted by the same problems with which the United Nations has been seized for decades. The arms race, international economic problems, the challenges posed by racism and apartheid, the question of Namibia's independence, the problems of the Middle East—to name just a few—are still with us. That these and other international problems have remained unsolved for so long cannot be attributed, as some might claim, to the shortcomings of the United Nations. They are due in large measure to the breakdown in the international legal and political order, as evidenced by the behaviour of some Member States which increasingly violate the rules and norms of international law and frequently disregard the United Nations as the universal forum for the resolution of international problems.
149.	The problem in southern Africa, which has its genesis in the baser instincts of a few to dominate the many and which has been gnawing at the conscience of humanity for so long, is a case in point. The racist Pretoria regime, aided and abetted by its imperialist allies, intransigently persists in its illegal occupation of Namibia, and the United Nations plan for the independence of Namibia, as endorsed by the Security Council in resolution 435 (1978), so far remains a dead letter. To our utter dismay and frustration, the apartheid regime and its allies, in particular the United States Government, while intensifying their plunder of the human and material resources of Namibia, continue to raise extraneous issues in order to delay further the exercise by the Namibian people of their inalienable right to self-determination and nations independence. At the same time, they leave no stone unturned in their search for a group of puppets which could ensure the perpetuation of their dominant role in the affairs of post-independence Namibia.
150.	There is no doubt that such futile attempts by racists, colonialists and neo-colonialists will be foiled by the heroic people of Namibia, under their sole and legitimate representative, SWAPO.
151.	Within the Republic of South Africa itself, the racist regime is doing everything in its power to consolidate the obnoxious system of apartheid. While continuing to deny the African masses their fundamental human rights and freedoms, the apartheid regime is attempting to entice the Coloured and Asian population with "constitutional" subterfuge and meaningless "political reforms". Ethiopia is convinced that this age-old imperialist stratagem of "divide and rule", to which the preponderant majority of the population of South Africa, including the Coloureds and those of Asian origin, are opposed, will, like all the other evil designs of the apartheid regime, be totally rejected by the international community.
152.	Not content with the repressive measures continuously meted out to the African population of Namibia and South Africa, the Pretoria regime, with the full support of its imperialist allies, has carried out with impunity repeated acts of armed aggression against the front-line States, in particular Angola and Mozambique. Those same States have also been victims of subversion and destabilization by the Pretoria regime, which has infiltrated into their territories mercenaries, fifth-columnists and agents to cause death and destruction.
153.	In the warped logic of Pretoria and its friends, the armed aggression against and destabilization of the front-line States are justified as a genuine search for regional peace and stability. The international community is, however, cognizant of the fact that the objective of that policy on the part of the apartheid regime and its allies is but to buy time for Pretoria and to gain a respite from the armed struggle so gallantly waged by SWAPO in Namibia and the liberation movements, in particular the ANC, in southern Africa.
154.	As the Final Communique of the Summit Meeting of the Front-line States, which was held at Arusha on 29 April 1984, so eloquently stated:
"Peace is incompatible with racism and colonialism. . . . Neither military might nor devious political machinations . . . can defeat the idea of freedom and racial equality."
We in Ethiopia earnestly hope that this self-evident and historic truth will be heeded by those few countries which consider that fortress of apartheid as a natural ally and a bastion of Western civilization. It is, however, gratifying to note that the international community continues to consider apartheid as a crime against humanity and to reject the illegal occupation of Namibia and institutionalized racism in South Africa.
155.	While pledging to redouble their efforts to render moral and material assistance to both SWAPO and the liberation movements in South Africa and the ANC, the Government and people of Ethiopia appeal to all nations of goodwill to do likewise until the torch of freedom and racial equality is fully ablaze in both Namibia and South Africa. The United Nations also cannot continue indefinitely to be satisfied with condemnatory declarations; it must adopt and enforce mandatory sanctions against the racist regime until the United Nations plan is implemented in Namibia and apartheid is dismantled in South Africa. At the same time, the front-line States should be given all-round assistance to reconstruct their economies and better to defend their sovereignty and territorial integrity.
156.	It is also our hope that those countries which recently hosted Mr. Botha in their capitals with a view to helping Pretoria break out of its isolation will realize that no amount of public relations and diplomatic charades can alter the true nature of the pernicious system of apartheid.
157.	We also hope that the United States Administration will abandon its policy of linking the implementation of the United Nations plan for Namibia with the withdrawal of Cuban internationalists from Angola. This policy has been instrumental in delaying the independence of Namibia. It must be realized that, as far as the Namibian people are concerned, independence delayed is independence denied.
158.	In addition to the intractable problems in southern Africa, there are other serious challenges, such as the question of Western Sahara and the conflict in Chad, with which Africa is concerned today. Despite the complex and delicate nature of these problems, the search for solutions by the current Chairman of the Assembly of Heads of State and Government of the Organization of African Unity and other African leaders still continues. However, so far progress has not been achieved towards resolving the question of Western Sahara as a result of the difficulties encountered in implementing in their entirety the provisions of resolution AHG/Res.104 (XIX), adopted by the Assembly of Heads of State and Government of the Organization of African Unity at its nineteenth ordinary session, held at Addis Ababa from 6 to 12 June 1983. It is Ethiopia's expectation that the forthcoming session of the Assembly of Heads of State and Government of the Organization of African Unity will break the impasse and resolve this problem.
159.	As regards the situation in Chad, I welcome the agreement recently signed by France and Libya and call upon our Chadian brothers and sisters to take advantage of this opportunity to bring about national reconciliation, peace and prosperity to their country.
160.	The difficulties Africa is facing in the political arena are more than matched by the alarming economic and social condition in which it currently finds itself. Africa's present sorry situation is not a sudden phenomenon but, rather, the result of the cumulative impact of a number of adverse factors that have plagued the region. The wounds that colonialism inflicted on African countries and the ravages of neo-colonialism in its many guises have adversely affected prospects for socio-economic development in Africa.
161.	Today, Africa suffers, on the one hand, from serious internal and external structural deficiencies, including, in particular, slow economic growth and global economic rigidities, and, on the other, from the devastating effects of natural disasters such as persistent droughts, recurrent cyclones, earthquakes and floods. The current social and economic crisis of the continent, therefore, encompasses two important dimensions—namely, the emergency situation that constitutes an immediate threat to human survival, and the deep-rooted domestic and international structural problems that have hitherto thwarted and continue to thwart Africa's development efforts.
162.	A cursory perusal of international economic and social data reveals that the nations of Africa are suffering the full brunt of the world economic downturn. The recession that has engulfed the inter-national economy during the last few years has had a reverberating effect on African economies. Its attendant evils, such as the collapse of commodity prices, increased protectionism, unfavourable terms of trade, balance-of-payments deficits, decline of official development assistance and mounting external debt, have negatively affected both the present well- being and the prospects for the future development of the peoples of Africa. As a result, the average growth rate of gross national domestic product has declined by almost 300 percent; from 4.4 per cent in 1980 to 1.1 per cent in 1982, which, I must underline, is far below the population growth rate. Per capita output in 1983 declined by 10 per cent as compared to that of 1980.
163.	Africa's performance in the international trade sector also leaves much to be desired. The collapse of the prices of our principal export commodities has drastically reduced our foreign-exchange earnings. Export values in 1983 declined by 32 per cent below those of 1980. Africa lost over $2 billion from its export of five primary commodities alone during the period 1979-1981 as a result of the continuous decline in the prices of raw materials. This phenomenon has aggravated the balance-of-payments deficit, which stood at $2.7 billion in 1982 for Africa as a whole.
164.	The sad fact is that this constant deterioration of foreign-exchange earnings, coupled with stagnant flow of official development assistance, has left Africa in a situation where it cannot generate additional income sufficient enough even to cover debt- servicing, let alone undertake new development programmes. Indeed, the outstanding external debt balance of African countries rose from $143 billion in 1982 to $150 billion at the end of 1983. This sum represents 180 per cent of the value of goods and services exported by the continent for the same year. External debt servicing also rose to 22.4 per cent of export of goods and services, compared to 10 per cent in 1980.
165.	Worse still is the sharp decline of net capital inflow, from $14.2 billion in 1982 to $7.8 billion in 1983, forcing African countries to resort to commercial borrowing at high interest rates.
166.	As I have intimated earlier, one of the major factors that accounts for the current economic problems of Africa is the legacy of the economic structure that the continent inherited from colonialism. African countries, after the attainment of political independence, were forced to continue the pre-independence economic development patterns which were based predominantly on production and export of a small range of agricultural and mineral products. This narrow economic base and dependency on foreign markets has left the level of development of the required capabilities of infrastructures and other factor inputs at a rudimentary stage in the majority of our countries.
167.	Thus, the growing malaise in the economies of African countries is far from being a result of a simple cyclical phenomenon emanating from the current global recession. I submit it is rather a result of the underlying structural maladjustment inherited from colonialism.
168.	Any remedy to redress the immediate and pressing problems of the continent, therefore, calls for measures that deal with the underlying causes. Such measures, in our view, should not be limited to the containment of immediate crises through stopgap measures of a reactive character, but should seek to overcome them by creating conditions for robust growth.
169.	Over and above the critical economic crises, Africa is at present facing the spectre of drought and desertification. The drought, which in the early 1970s was localized in a few Sudano-Sahelian countries, has now spread to other regions of Africa, afflicting more than half the member States of the OAU. This persistent and widespread drought has led to environmental degradation and progressive desertification. Millions of hectares of productive and fertile land of yester-year today lie waste through desertification.
170.	As a result, most African countries which were once self-sufficient are now net importers of food, with 25 per cent of all the concessional aid that flows into the continent being spent on the purchase of food. Should the present trend persist, food-import bills will continue to rise, claiming perhaps as much as 60 to 70 per cent of all concessional aid and loans and leading to further curtailment of development activities. Indeed, the situation has become so critical that most or almost all of our socio-economic development projects have to be shelved for the moment. Indeed, this prolonged drought, besides retarding our development efforts, poses a long-term threat to the very survival of the African peoples and their civilization.
171.	As is well known, Ethiopia is one of those that has been hit by the current drought. I need not take much of the precious time of the Assembly in explaining the prevailing grim situation in which more than 5 million of my compatriots are facing the threat of famine and starvation as a result of the prolonged and persistent drought that has afflicted the country since the early 1970s. My Government has all along tried to keep members of the Assembly—and, indeed, the international community at large—fully informed of the plight of the drought victims in Ethiopia. At this point, I should only like to underline the fact that the current situation is so serious and the cumulative effect of past droughts so devastating that the Ethiopian people need urgent and massive international assistance.
172.	In this connection, I should also like to express the sincere gratitude of the people and Government of Ethiopia to all donor Governments, specialized agencies and other United Nations organs, as well as voluntary agencies, for their humanitarian concern and relief assistance.
173.	I should like at this juncture to pay a special tribute to the Secretary-General for his initiatives to focus the attention of the international community on the critical situation in Africa and for his efforts to bring an integrated and coherent approach to the solution of the crisis.
174.	Ethiopia is also gratified by the report of the Secretary-General on the critical economic situation in Africa, which gives a vivid and detailed account of the African situation, including a precise assessment of the emergency needs in the most seriously affected countries within an integrated framework of African development. We hope that, in the course of the deliberations of the Assembly at this session, that document will receive the attention it so much deserves and, more important, the necessary response of the entire international community in terms of concrete measures.
175.	We in Africa have spared no efforts to respond to the crisis, using all the means and resources at our disposal. This, of course, is as it should be, for we recognize that the primary responsibility for the development of our region rests with us. But because of the magnitude and complexity of the problems, Africa could not realistically be expected to cope with the situation single-handed. In some cases, certain aspects of Africa's crisis lie beyond the capacity and possibilities of the African countries individually or collectively, and many of the basic elements of our crisis are either under the control of nature or in the arena of international economic relations. In both cases, Africa's capacity to influence or change decisively the direction of events is obviously very limited.
176.	Nevertheless, we have not failed to try to find solutions. Indeed, not only did the fortieth ordinary session of the Council of Ministers of the Organization of African Unity, held at Addis Ababa from 27 February to 5 March 1984, address itself fully to the crisis but, as a follow-up to the resolution adopted at that session, the Conference of Ministers of the Economic Commission for Africa, at its tenth meeting, held at Addis Ababa from 24 to 28 May 1984, adopted a Special Memorandum on Africa's Economic and Social Crisis. That Memorandum was submitted to the Economic and Social Council at its second regular session in 1984 with the conviction that its consideration would lead to concrete action by the international community. In that Memorandum, as well as in the Addis Ababa Declaration on Africa's External Indebtedness, adopted by the African Ministers of Finance, Africa has stated its well-considered and collective opinion on the crisis, with specific recommendations as to what role it expects the international community to play.
177.	Regrettably, however, the debate in the Economic and Social Council, although it showed an understanding of and sympathy for the African crisis, ended without any agreed declaration. It is my fervent hope, therefore, that, at this session, the General Assembly will succeed where the Economic and Social Council has failed and come out with a declaration pledging the full support of the international community in solving Africa's economic crisis on the basis of the proposals contained in the Special Memorandum of the Economic Commission for Africa. It is also my hope that the international community will demonstrate once and for all its real commitment to complement the efforts of the African countries in facing both the struggle for survival and the challenge for development. The needs of the countries in terms of emergency and development assistance are well known. What is needed is a concrete framework for meeting such needs.
178.	However, one cannot fail to ask whether this framework can be evolved in the prevailing unjust international economic system, which itself is gripped in a pervasive and perilous crisis. Indeed, the present international economic system continues to be a cause of profound concern, not only because of its devastating impact on the economic and social life of the peoples of the developing countries, but also because of the tension it generates among nations, thus negatively affecting global peace and security.
179.	While the gravity of the crisis demands bold vision and constructive dialogue, as well as innovative and collective efforts, the absence of political will on the part of developed countries has so far impeded the necessary common endeavours to seek solutions to global economic problems. Instead, the developed world seems to have resigned itself to doubts, mistrust and, most damaging of all, inward- looking tendencies.
180.	For almost three decades now, the developing countries have made a continuous appeal for common prosperity. They have persistently and earnestly advocated the restructuring of the present lopsided and inequitable international economic order. Nevertheless, all efforts to seek structural adjustment in the system and to adopt measures required to alleviate the conditions of the developing countries have met with stubborn resistance from some developed countries.
181.	This failure to act in concert to deal adequately with the alarming global situation has, in turn, further aggravated the international economic climate. In this connection, it must be realized that each time the international community fails to take measures commensurate with the seriousness of the problem, not only the poor but also the rich are bound to be affected.
182.	Ethiopia will therefore continue to urge the international community to take bold and concrete measures with a view to establishing the new international economic order. The interdependence of nations makes it imperative that this global challenge be met with a global response. We earnestly hope that the economic power centres concerned will reassess their present situation, bearing in mind that only effective and imaginative measures will create positive opportunities for fruitful co-operation, outweighing the short-term advantage of predominance.
183.	While the overwhelming majority of mankind is languishing in untold misery and squalor, billions of dollars and millions of man-hours are recklessly wasted each day on the production, testing and stockpiling of weapons of mass destruction. Clearly, nothing demonstrates better than this stark fact that the world has lost its moral compass.
184.	The united opposition of the vast majority of mankind to the nuclear-arms race notwithstanding, new, more deadly and more accurate nuclear-weapon systems are being produced and stationed in several parts of the world with the objective of attaining nuclear superiority and, in fact, first-strike superiority, thus further increasing the risks of war.
185.	Last year more than in the previous year, this year more than last year, the macabre march towards apocalyptic nuclear confrontation has been gathering momentum. Indeed, the nuclear noose around the neck of humanity is further tightened with each passing day. The quest for peace and disarmament has therefore become the leading item on the agenda of mankind today. But peace cannot be manufactured. It is a product of creative thinking, reasoned discourse and statesmanship which aims at the humanization of man and the preservation of his civilization
186.	On behalf of the people and the Government of Ethiopia, therefore, I appeal once again to the nobler instincts and the common sense of all those concerned to halt, and indeed reverse, this blind rush into nuclear catastrophe and, instead, join the rest of humanity in a common search for a better tomorrow.
187.	Over and above this nuclear threat, the further militarization of outer space and of the hitherto peaceful regions of the globe is a source of anxiety to most of us. We in Ethiopia are particularly concerned at the intensification of military activities in the Indian Ocean region. Numerous declarations and resolutions by the United Nations and the non- aligned countries notwithstanding, the Indian Ocean region is far from being a zone of peace. Indeed, it is increasingly becoming a military zone.
188.	The presence of military forces, the establishment of imperialist military bases and the acquisition of military facilities, the setting up of new military command posts and structures and the show of military power through so-called military exercises not only pose a threat to the security of the littoral and hinterland States but also aggravate relations among nations both within and outside the region, endangering international peace and security. We believe that this dangerous trend of the militarization of the region must be stopped and reversed. In this connection, Ethiopia is convinced that the convening at Colombo of the long-awaited international Conference on the Indian Ocean can make a positive contribution towards this objective.
189.	The paradox that the absence of war does not constitute peace is more obvious today than at any time in the past, a glaring example of which is the situation in the Middle East. The quiet that pervades the Middle East today is more apparent than real, for the fundamental cause of all the conflicts in the region still remains unattended to. It is Ethiopia's long-standing position that no solution can be viable and long-lasting unless and until it addresses itself to the legitimate right of the Palestinian people to establish an independent State in their territory.
190.	Ethiopia is compelled, therefore, to reiterate its call for the exercise by the Palestinian people of its fight to self-determination, and to this end expresses its support for the holding of an international, peace conference on the Middle East in which the PLO, the sole and legitimate representative of the Palestinian people, will participate on an equal footing with all the other parties concerned.
191.	As in the Middle East, the quiet in Cyprus, in the Korean peninsula and elsewhere is deceptive. Cyprus is still divided. Since recent developments give no cause for optimism, we again call on all Cypriots to work towards a united Cyprus, with that country's independence, sovereignty, territorial integrity and non-aligned status fully respected. In this connection, we note with appreciation the efforts of the Secretary-General, which we support and encourage.
192.	Unlike in Cyprus, recent developments in Lebanon have been encouraging. We welcome the establishment of a Government of national reconciliation in Lebanon and wish the people of that friendly country unity, peace and prosperity.
193.	As regards the situation in the Korean peninsula, Ethiopia reaffirms its support for the peaceful reunification of the Korean people without any foreign interference. In this connection, we find the proposed tripartite talks most useful and the need for the withdrawal of all foreign forces from the area most urgent.
194.	No less urgent is the need to put an end to the Iran-Iraq war, in which the world has witnessed the atrocities and cruelties of war for the last four years. Both parties must put a halt to all hostilities and seek a peaceful solution to their differences.
195.	As regards the serious situation obtaining in Central America, the South Atlantic and South-West and South-East Asia, my Government's position is well known. However, I cannot but express Ethiopia's utmost concern and indignation at the situation in Central America, where the sister State of Nicaragua is being subjected to aggression from without and subversion from within, with the open assistance of the Government of the United States.
196.	In expressing Ethiopia's support for and solidarity with the fraternal and gallant people of Nicaragua and its Government, I once again call upon the United States Administration to abandon its hostility towards the Sandinist revolution and instead join the peace process initiated and pursued with so much wisdom and perseverance by the Contadora Group.
197.	Before I conclude my statement, please permit me briefly to apprise the Assembly of recent developments in my own country. As all members will recall, it is now 10 years since the Ethiopian revolution ushered in fundamental changes in the political, economic and social system of the nation. Most of these eventful years, however, were not years of tranquillity in which we were able to devote all our energies solely to the realization of our cherished goals of economic and social development. Those were years which, parallel to the restructuring of our society, were spent, to a large degree, in the defence of the gains of our revolution and the territorial integrity of our motherland. These preoccupations notwithstanding, appreciable advances have, however, been made to strengthen the social infrastructures of the country and to ameliorate the well-being of the masses.
198.	The achievements of the last 10 years in eradicating from Ethiopia the age-old enemies of mankind—namely, ignorance, disease and poverty— are a source of particular satisfaction to the Ethiopian people. Today, the scourge of illiteracy is fast disappearing from the face of our nation. The drive to expand formal education and primary health care is gaining momentum. Agricultural and industrial development is accorded nigh priority in order to provide our people not only with the basic necessities of life but also a higher level of material and spiritual well-being to realize fully their human potential. Indeed, this is the comer-stone of the 10-year development plan, which was adopted only a month ago by the Founding Congress of the Workers Party of Ethiopia.
199.	In today's Ethiopia, the basic human rights of every citizen are fully guaranteed. These rights are not only safeguarded by political and legal instruments but are also solidly reinforced by structural set-ups in which our people are organized and mobilized for effective participation in the national life of the country. Grass-roots democracy, unknown in the past, is now the moving force of our social, economic and political activities, enabling the masses to guide their own destiny in a manner that fulfils their needs and responds to their aspirations. As both a culmination and crowning achievement of this process of national organization, our people have now established the Workers Party of Ethiopia to guide the revolution and the destiny of the nation.
200.	We are convinced that the establishment of this Party and the adoption of its programme reinforce, more than ever before, Ethiopia's commitment to the Charter of the United Nations and of the Organization of African Unity and to the policies and principles of the Movement of Non-Aligned Countries. We will continue to be guided by the basic principles of sovereign equality of States, respect for the unity and territorial integrity of States, the inviolability of State frontiers, non-interference in the internal affairs of other States, and peaceful settlement of international disputes.
201.	The failure of some States to observe these basic rules of international relations and their policy of irredentism and expansionism, subversion and terrorism, exploitation of natural disasters for self- serving and short-sighted political ends, malicious propaganda and aggressive wars have been the primary causes for conflict and tension in our part of the world.
202.	For peace, stability and co-operation among States to thrive in our region, it is imperative that irrational hostility must give way to reason. Intransigence must be replaced by compliance with regional consensus. The Charter of the United Nations and of the Organization of African Unity and international treaties must be fully respected.
203.	With our revolution 10 years old, we in Ethiopia face the future with increased confidence and optimism. We look forward to working with even more determination to attain our cherished foreign policy objectives. Our glorious history of struggle against colonialism and imperialism will be reinforced by our determined quest for peace, cooperation and understanding both within our region and beyond.
204.	All those who entertain vain territorial ambition and those who see their own strength only in a weakened Ethiopia, will never find us wanting in our determination to pay any price in the defence of our historic unity, sovereignty and territorial integrity. But all those who want to reciprocate our policy of peaceful co-operation and good-neighbourliness will always find us willing partners.
